Exhibit 10.2

 

EXECUTION VERSION

 

SECURED PROMISSORY NOTE

 

$5,750,000

December 13, 2017

 

FOR VALUE RECEIVED, and intending to be legally bound, CBC Holdings LLC, a
Delaware limited liability company (“CBC Holdings” or the “Maker”) hereby
promises to pay to ASTA FUNDING, INC., a Delaware corporation or its assignee
(the “Holder”), the sum of FIVE MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS
($5,750,000) (the “Principal Amount”) in lawful money of the United States of
America, on the terms and conditions set forth in this Note (the “Note”).

 

1.     Background. Pursuant to that certain Securities Purchase Agreement (the
“Purchase Agreement”), dated as of December 13, 2017 by and among CBC Holdings,
CBC Settlement Funding, LLC, a Delaware limited liability company (the
“Company”), and Holder, CBC Holdings purchased from Holder, and Holder sold to
CBC Holdings, all of the issued and outstanding equity capital (collectively,
the “Company Interest”) of the Company. All capitalized terms used but not
defined herein shall have the respective meanings given to them in the Purchase
Agreement. CBC Holdings is executing this Note in partial payment of the
Purchase Price for the Company Interest and this Note is the Promissory Note
referenced in Section 2.2(a) of the Purchase Agreement. The Note shall be
secured pursuant to that certain Security Agreement, dated December 13, 2017, by
and between SuttonPark Servicing LLC, a Delaware limited liability company, an
affiliate of CBC Holdings, and the Holder and by that certain joint and several
Guarantee of even date herewith, which Guarantee in favor of Holder is being
provided as additional security by SuttonPark Capital LLC and 777 Partners LLC.

 

2.     Interest. Interest shall accrue on the outstanding Principal Amount from
time to time remaining unpaid under this Note from the date of this Note through
the date of repayment at the rate of seven percent (7%) per annum. All
computations of interest shall be made on the basis of a year of 360 days and
the actual number of days elapsed.

 

3.     Payments; Prepayments.

 

(a)     Subject to the last sentence of clause (c) below, commencing on March 8,
2018, on the 8th day of each calendar quarter (each, a “Payment Date”), the
Maker shall make quarterly payments of principal and interest on the Note,
calculated on the basis of the level three (3) year amortization schedule
attached hereto as Schedule I. All Obligations shall be due and payable on
December 13, 2020. If any Payment Date does not fall on a Business Day, the
related payment will be made on the next Business Day thereafter.

 

(b)     Each payment shall be made by Maker on the applicable Payment Date by
wire transfer of immediately available funds to such account as shall be
designated by Holder.

 

(c)     At any time, Maker may prepay this Note in part or in full, without
penalty or fee. Notwithstanding the foregoing, on the date hereof, the Maker
shall prepay, without penalty or fee, the related interest and principal payment
that is due hereunder on the initial Payment Date.

 

(d)     To the extent that the Guarantors (as defined in the Guarantee)
experience (i) an initial public offering or (ii) a private sale of
substantially all of the ownership interests in the Guarantors or the Guarantors
sell all or substantially all of their assets, in each case, other than a sale
to an affiliate (each of (i) and (ii), a “Liquidity Event”), then the balance of
all principal and accrued interest due under this Note shall be paid in full
within thirty (30) days of the Liquidity Event.

 

 

--------------------------------------------------------------------------------

 

 

4.     Security.

 

(a)     The obligations of Maker hereunder and its performance thereof will be
secured by a first priority security interest in, to and under all the
Collateral (as defined in that certain Security Agreement to be entered into
between SuttonPark Servicing LLC and Holder).

 

(b)     All payments shall be applied first to accrued interest on the unpaid
Principal Amount and then to the reduction of the unpaid Principal Amount. All
payments shall be made in lawful money of the United States of America at the
principal offices of Holder.

 

5.     Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

 

(a)     Maker fails to make any required payment of the Principal Amount or
interest when due hereunder, and such failure is not cured within five (5)
Business Days;

 

(b)     Maker fails to satisfy any of the other covenants, terms or conditions
of this Note and such failure continues unwaived for more than thirty (30) days
after Holder has notified Maker in writing of such failure and demanded a cure
thereof;

 

(c)     Maker shall: (i) apply for or consent to the appointment of a receiver,
trustee or liquidator of itself or of its property; (ii) be unable, or admit in
writing its inability, to pay its debts as they mature; (iii) make a general
assignment for the benefit of creditors; (iv) be adjudicated a bankrupt or
insolvent; (v) file a voluntary petition in bankruptcy, or a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or an answer admitting the material allegations of a bankruptcy,
reorganization or insolvency petition filed against it; (vi) take company action
for the purpose of effecting any of the foregoing; or (vii) have an order for
relief entered against it in any proceeding under the United States Bankruptcy
Code which shall continue unstayed and in effect for any period of 60
consecutive calendar days; or

 

(d)     an order, judgment or decree shall be entered, without the application,
approval or consent of Maker, by any court of competent jurisdiction, approving
a petition seeking reorganization of Maker or appointing a receiver, trustee or
liquidator of Maker or of all or a substantial part of its assets, and such
order, judgment or decree shall continue unstayed and in effect for any period
of 60 consecutive calendar days.

 

6.     Remedies.

 

(a)     If there shall occur any Event of Default, upon delivery of written
notice by Holder to Maker, the entire unpaid balance of the Principal Amount,
together with all other sums due and payable under this Note (collectively, the
“Obligations”) shall be immediately due and payable and Holder shall be entitled
to foreclose on, and exercise all remedies available under applicable law,
including without limitation, with respect to the Collateral.

 

 

--------------------------------------------------------------------------------

 

 

(b)     All rights and remedies of Holder under this Note and any applicable law
are separate and cumulative, and the exercise of one shall not limit or
prejudice the exercise of any other such rights or remedies. No delay or
omission by Holder in exercising any right or remedy shall operate as a waiver
thereof. No waiver of any rights and remedies hereunder, and no modification or
amendment of this Note, shall be deemed made by Holder unless in writing and
duly signed by Holder. Any such written waiver shall apply only to the
particular instance specified therein and shall not impair the further exercise
of such right or remedy or of any other right or remedy of Holder, and no single
or partial exercise of any right or remedy under this Note shall preclude any
other or further exercise thereof or any other right or remedy.

 

7.     Attorneys’ Fees and Collection Costs. Maker agrees to pay all of Holder’s
reasonable attorneys’ fees and collection costs and expenses associated with the
enforcement of this Note to the fullest extent permitted by applicable law.

 

8.     Waiver. Maker expressly, explicitly and unconditionally waives
presentment, demand, protest, notice of protest and any and all other notices
and defenses, claims and counterclaims in connection with this Note, except as
specifically provided for herein. Maker acknowledges that this Note constitutes
an instrument for the payment of money only within the meaning of CPLR Section
3213.

 

9.     Offsets. Holder hereby acknowledges and agrees that any payment owing by
Maker under this Note may be reduced by the amount of any Losses (each as
defined in the Purchase Agreement) under Section 7.2 (Tax Matters) and Section
8.2 (Indemnification) of the Purchase Agreement, subject to the limitations set
forth in Section 8.3 (Limitations on Liability) of the Purchase Agreement.

 

10.     Governing Law. This Note and all matters arising out of or in any way
related to this Note shall be governed by and construed in accordance with the
laws of the State of New York (including Section 5-1401 of the General
Obligations Law but otherwise without regard to conflict of law provisions).

 

11.     Waiver of Jury Trial. MAKER AGREES THAT ANY SUIT, ACTION OR PROCEEDING,
WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY HOLDER ON OR WITH
RESPECT TO THIS NOTE OR THE DEALING OF THE PARTIES WITH RESPECT THERETO, SHALL
BE TRIED ONLY BY A COURT AND NOT BY A JURY. MAKER HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING AND ACKNOWLEDGES
AND AGREES THAT HOLDER WOULD NOT EXTEND CREDIT TO MAKER IF THIS WAIVER OF JURY
TRIAL WERE NOT A PART HEREOF. WITHOUT LIMITING THE FOREGOING, EACH OF THE
PARTIES HERETO FURTHER AGREE THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS NOTE OR ANY PROVISIONS HEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE.

 

 

--------------------------------------------------------------------------------

 

 

12.     Submission to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE COUNTY OF NEW YORK, AND
MAKER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO MAKER’S ADDRESS SET FORTH IN THE PURCHASE AGREEMENT SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE MAKER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

13.     Severability. If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable. The parties consent to
the reformation of any invalid or unenforceable provision so that it is
enforceable to the maximum extent permitted by law.

 

14.     Certain Tax Matters

 

(a)     The Maker shall maintain a register for the recordation of the name(s)
and address(es) of the Holder (or any assignee of the Holder), and principal
amount (and stated interest) of the Note owing to the Holder (or any assignee of
the Holder) pursuant to the terms hereof (the “Register”). The entries in the
Register shall be conclusive absent manifest error and the Maker and the Holder
(or any assignee of the Holder) shall treat each person whose name is recorded
on the Register pursuant to the terms hereof as a lender for all purposes of
this Note. This Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Any assignment or sale
of all or part of the Note may be effected only by registration of such
assignment or sale on the Register.

 

(b)     For the avoidance of doubt, payments made by the Maker pursuant to this
Note shall be subject to Section 2.5 of the Purchase Agreement.

 

15.     Miscellaneous.

 

(a)     This Note shall be binding upon Maker and its successors and assigns and
shall inure to the benefit of Holder and Holder’s successors and assigns.

 

(b)     Any notice or other communication required or permitted to be given
hereunder shall be in writing and given as provided in the Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Maker shall not be obligated to pay and Holder shall not collect
interest at a rate in excess of the maximum permitted by law or the maximum that
will not subject Holder to any civil or criminal penalties. If, because of the
acceleration of maturity, the payment of interest in advance or any other
reason, Maker is required, under the provision of this Note or any other
document evidencing or securing the indebtedness evidenced by this Note, or
otherwise, to pay interest at a rate in excess of such maximum rate, the rate of
interest under such provisions shall immediately and automatically be reduced to
such maximum rate, and any payment made in excess of such maximum rate, together
with interest earned at the rate provided herein from the date of such payment,
shall immediately and automatically be applied (in inverse order of maturity) to
reduce the unpaid principal balance of this Note as of the date on which such
excess payment was made. If the amount to be so applied to reduce the unpaid
principal balance exceeds the unpaid principal balance, the amount of such
excess shall be refunded by Holder to Maker.

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be duly executed
and delivered by an authorized officer, as of the date first above written.

 

 

CBC HOLDINGS LLC

     

By: 600 Partners LLC, its Sole Member

     

By:

/s/ Steven W. Pasko

 

Name:

Steven W. Pasko

 

Title:

Manager of the Sole Member

             

ASTA FUNDING, INC.

           

By:

/s/ Gary Stern

 

Name:

Gary Stern

 

Title:

Chief Executive Officer

 